DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Interpretation
Specification ¶ [0141] recites “Computer storage device does not include a carrier wave or other propagated or modulated data signal.” Thus, claims 8-20 are not rejected under 35 USC § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (U.S. PG PUB 2021/0133007) in view of van Os et al. (U.S. PG PUB 2018/0088795), and Yang (U.S. PG PUB 2016/0259489).

Regarding claim 1, Ghosh teaches a computer-implemented method for filtering electronic notifications, the computer- implemented method comprising: 
managing a first computing device associated with a first user account (see Fig. 2, “A variety of applications may be executed at each device 208, 210, and 212, such as email applications, conferencing applications, web applications, etc. In the generalized electronic environment 200 shown in FIG. 2, the devices 218, 210, and 212 may communicate with user applications 214 executed by an information handling system 216 that is operated by a user 218.”); 
receiving an electronic notification from a first application executed on the first computing device (see ¶[0024] “In one example, an intercepted notification associated with a communication received from one individual”);
determining an application priority score for the first application based, at least in part, on the current focus state (see ¶[0015] “In certain embodiments, the assessment of how busy the user is at the information handling system may be expressed as an activity score where, for example, larger activity scores correspond to higher degrees of busyness.” See ¶[0038] “In certain embodiments, the APIs may provide data suitable for use in calculations indicative of the degree of busyness of the user at the corresponding user application”); 
determining a notification priority score for the electronic notification (see ¶[0015] “In certain embodiments, the context information is compared with one or more constraints to assign, for example, a context priority score to the notification, where the context priority score is indicative of the importance of the notification.”); 
determining a combined priority score from the first application priority score and the notification priority score (see ¶ [0034] “In at least one embodiment, the activity score and context priority score are consolidated to generate an interrupt score at operation 514. The interrupt score may be derived from the context priority score and activity score in a number of different manners. In one example, the activity score and context priority score are added to one another to obtain the interrupt score. In another example, a weighted average of the activity score and context priority score are used to obtain the interrupt score.”); 
determining that the combined priority score does not meet a threshold surfacing value, and blocking, based on the combined priority score not meeting the threshold surfacing value, the electronic notification from being surfaced (see ¶ [0039] “If the real-time interrupt score is greater than the threshold needed for notification at operation 716, the user is interrupted with the notification at operation 718. Otherwise, the user is not interrupted with the notification at operation 720 and, in certain embodiments, the notification remains in the notification queue.”).
Ghosh does not expressly disclose, however, van Os teaches determining a current focus state associated with the first user account (see ¶[0007] “displaying a first mode of a plurality of modes of the device, wherein: the plurality of modes of the device includes the first mode and a second mode; the first mode of the device is active when a first set of time and/or device location criteria are met; and the second mode of the device is active when a second set of time and/or device location criteria, distinct from the first set of time and/or device location criteria, are met”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh by adapting the teachings of van Os for better efficiency for selecting and interacting with different modes.
Ghosh and van Os does not expressly disclose, however, Yang teaches
a second computing device associated with the first user account (see ¶[0217] “In some embodiments, device 600 provides a user interface that allows a user to set parameters associated with the display of notifications on external device 700.” Note: it is obvious the user operating on the external device is the same user of the first device, because the external device acts as a mirror, thus there is only one account, due to mirroring, see ¶ [0257] “FIG. 13A depicts a user interface 1300 displayed on device 600 that includes an option to minor the settings of device 600 on external device 700. That is, user interface 1300 includes an option to set a configuration of the operational parameters on the external device 700 to the configuration of device 600.”), wherein the second computing device is executing a device mirroring application comprising a device mirroring pane that displays content from the first computing device (see ¶ [0257] “In addition, user interface 1300 includes representation 1310, which indicates the state of a minor device parameter that determines whether the settings of device 600 are mirrored on external device 700. A user can interact with representation 1320 to set the state of the mirror device parameter to either on or off. The state may be set in response to various types of inputs, including, for example, the inputs described with respect to the parameter representations discussed above (e.g., 810, 820). In some embodiments, the state of the mirror device parameter is set in response to a contact detected on touch sensitive display 602 at a location corresponding to representation 1310 (e.g., a contact caused by a tap, swipe, drag, or flick on switch 1312).”); the electronic notification from being surfaced by the device mirroring application in the device mirroring pane on the second computing device (see ¶0220] “In response to the contact, device 600 can set a remote text notification parameter associated with representation 820 so that notifications of alerts from the text messaging application are not displayed on external device 700.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh and van Os by adapting the teachings of Yang to increasing the effectiveness, efficiency, and user satisfaction of the device (see ¶ [0022] of Yang).

Regarding claim 2, Ghosh teaches further comprising: 
receiving a second electronic notification from a second application executed on the first computing device (see ¶[0020] “In at least one embodiment, the APIs 122, 124 and notification hub 130 cooperate to selectively provide users of the information handling system 100 with notifications generated by respective applications 118 and 120 in an adaptive manner based on the degree of busyness of the user at the information handling system number 100 and the importance of the notification as determined by an assessment of the context of the notification.”); 
determining a second application priority score for the second application based, at least in part, on the current focus state (see ¶[0015] “In certain embodiments, the assessment of how busy the user is at the information handling system may be expressed as an activity score where, for example, larger activity scores correspond to higher degrees of busyness.” See ¶[0038] “In certain embodiments, the APIs may provide data suitable for use in calculations indicative of the degree of busyness of the user at the corresponding user application”); 
determining a second notification priority score for the second electronic notification (see ¶[0015] “In certain embodiments, the context information is compared with one or more constraints to assign, for example, a context priority score to the notification, where the context priority score is indicative of the importance of the notification.”); 
determining a second combined priority score from the second application priority score and the second notification priority score (see ¶ [0034] “In one example, the activity score and context priority score are added to one another to obtain the interrupt score. In another example, a weighted average of the activity score and context priority score are used to obtain the interrupt score.”); 
determining that the second combined priority score meets the threshold surfacing value, and causing, based on the second combined priority score meeting the threshold surfacing value, the second electronic notification to be surfaced (see ¶ [0039] “If the real-time interrupt score is greater than the threshold needed for notification at operation 716, the user is interrupted with the notification at operation 718).
Regarding claim 3, Ghosh does not expressly disclose, however, van Os teaches wherein the current focus state is one of: 
a work focus state (see ¶[0192] “In some embodiments, a mode interface (e.g., work mode interface 5014) includes information items in addition to a set of currently displayed information items. The additional information items are displayed, e.g., in response to user input (e.g., a vertical drag gesture to reveal information items below or above currently displayed information items and/or a horizontal drag gesture to reveal additional information items to the left or right of currently displayed information items).”), a home focus state (see ¶[0199] “In some embodiments, activating the home mode allows a user to perform an operation in the home mode, such as making changes to the interface and/or settings of the home mode. In some embodiments, activating the home mode causes one or more settings of the home mode to take effect.”), and a vacation focus state.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh by adapting the teachings of van Os for better efficiency for selecting and interacting with different modes.

Regarding claim 4, Ghosh does not expressly disclose, however, van Os teaches wherein the current focus state is determined based on at least one of: a current location of the first computing device (see ¶ [0007] “the first mode of the device is active when a first set of time and/or device location criteria are met; and the second mode of the device is active when a second set of time and/or device location criteria, distinct from the first set of time and/or device location criteria, are met”); a current location of the second computing device; an identity of an application currently being executed by the first computing device; and an identity of an application currently being executed by the second computing device.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh by adapting the teachings of van Os for better efficiency for selecting and interacting with different modes.
Regarding claim  9, Ghosh teaches further comprising: determining that combined priority scores for a plurality of electronic notifications do not meet the threshold surfacing value; blocking each of the plurality of electronic notifications (see ¶ [0025] “When an intercepted notification fails to meet a notification threshold is determined by the notification prioritizer 138, the intercepted notification is not allowed to interrupt the user.”); receiving an indication to surface blocked electronic notifications; and surfacing a summary of each of the plurality of electronic notifications in a blocked notification pane (see ¶ [0025] “In another example, the notification hub 130 may pass the intercepted notification to the application that originally generated the notification through the API associated with the original notification. In certain embodiments, the API for the application generating the notification may retain the notification in a local notification queue, and subsequently interrupt the user in response to an interruption authorization received from the notification hub.”).
Regarding claim 14, Ghosh teaches a system for filtering electronic notifications, comprising: 
a memory for storing executable program code (see Fig. 1, Memory 112); and 
a processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code and operative to (see Fig 1, CPU 102): 
manage a first computing device associated with a first user account (see Fig. 2, “A variety of applications may be executed at each device 208, 210, and 212, such as email applications, conferencing applications, web applications, etc. In the generalized electronic environment 200 shown in FIG. 2, the devices 218, 210, and 212 may communicate with user applications 214 executed by an information handling system 216 that is operated by a user 218.”); 
maintain, by the first computing device (see Fig. 2, 208); 
determine that the first user account is currently in a focus state (see ¶ [0027] “In certain embodiments, the notification hub 224 intercepts notifications 226 generated by user applications 214, assesses the busyness of the user 218 based on the application APIs 220, and assesses the importance of the notification using, for example, context information included in the notification”); 
receive an electronic notification from a first application executed on the first computing device (see ¶[0024] “In one example, an intercepted notification associated with a communication received from one individual” see ¶ [0026] “A variety of applications may be executed at each device 208, 210, and 212, such as email applications, conferencing applications, web applications, etc. In the generalized electronic environment 200 shown in FIG. 2, the devices 218, 210, and 212 may communicate with user applications 214 executed by an information handling system 216 that is operated by a user 218. Communications between the devices and information handling system may take place over a wired network, a wireless network, the Internet, or other communication medium.”); 
determine a focus state application priority score for the first application (see ¶[0015] “In certain embodiments, the assessment of how busy the user is at the information handling system may be expressed as an activity score where, for example, larger activity scores correspond to higher degrees of busyness.” See ¶[0038] “In certain embodiments, the APIs may provide data suitable for use in calculations indicative of the degree of busyness of the user at the corresponding user application”); 
determine a notification priority score for the electronic notification (see ¶[0015] “In certain embodiments, the context information is compared with one or more constraints to assign, for example, a context priority score to the notification, where the context priority score is indicative of the importance of the notification.”); 
determine a combined focus state priority score for the electronic notification, wherein the combined focus state priority score is calculated from the focus state application priority score for the first application and the notification priority score for the electronic notification (see ¶ [0034] “In at least one embodiment, the activity score and context priority score are consolidated to generate an interrupt score at operation 514. The interrupt score may be derived from the context priority score and activity score in a number of different manners. In one example, the activity score and context priority score are added to one another to obtain the interrupt score. In another example, a weighted average of the activity score and context priority score are used to obtain the interrupt score.”); 
determine that the combined focus state priority score for the electronic notification meets a threshold surfacing value for the focus state (see ¶[0027] “If the notification hub 224 determines that a notification meets a notification threshold based on certain busyness and importance criterion, the notification is selected and allowed to interrupt user 218 at the information handling system 216.”); and 
cause, based on the combined focus state priority score for the electronic notification meeting the threshold surfacing value, the electronic notification to be surfaced in the focus pane (see ¶ [0039] “If the real-time interrupt score is greater than the threshold needed for notification at operation 716, the user is interrupted with the notification at operation 718. Otherwise, the user is not interrupted with the notification at operation 720 and, in certain embodiments, the notification remains in the notification queue.”).
Ghosh does not expressly disclose, however, van Os teaches 
a home focus pane (see ¶[0207] “In some embodiments, mode settings interface 5080 includes an affordance 5118 for adding contacts (and/or groups of contacts) from which messages and/or message notifications are to be displayed while the home mode is active”) and 
a work focus pane (see ¶ [00207] “In another example, a user wishes to avoid displaying message notifications from personal contacts while the user is at work (e.g., when the work mode is active).”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh by adapting the teachings of van Os for better efficiency for selecting and interacting with different modes.
Ghosh and van Os does not expressly disclose, however, Yang teaches
a second computing device associated with the first user account (see ¶[0217] “In some embodiments, device 600 provides a user interface that allows a user to set parameters associated with the display of notifications on external device 700.” Note: it is obvious the user operating on the external device is the same user of the first device, because the external device acts as a mirror, thus there is only one account, due to mirroring, see ¶ [0257] “FIG. 13A depicts a user interface 1300 displayed on device 600 that includes an option to minor the settings of device 600 on external device 700. That is, user interface 1300 includes an option to set a configuration of the operational parameters on the external device 700 to the configuration of device 600.”), wherein the second computing device is executing a device mirroring application comprising a device mirroring pane that displays content from the first computing device (see ¶ [0257] “In addition, user interface 1300 includes representation 1310, which indicates the state of a minor device parameter that determines whether the settings of device 600 are mirrored on external device 700. A user can interact with representation 1320 to set the state of the mirror device parameter to either on or off. The state may be set in response to various types of inputs, including, for example, the inputs described with respect to the parameter representations discussed above (e.g., 810, 820). In some embodiments, the state of the mirror device parameter is set in response to a contact detected on touch sensitive display 602 at a location corresponding to representation 1310 (e.g., a contact caused by a tap, swipe, drag, or flick on switch 1312).”); the electronic notification to be surfaced by the device mirroring application in the device mirroring pane on the second computing device (see ¶ [0223] “In some embodiments, notifications are displayed in accordance with remote notification parameters related to the content of the alert. User interface 900 depicted in FIG. 9A, for example, allows a user to adjust remote notification parameters associated with an email application. Representation 910 represents a parameter that determines whether notifications associated with alerts of the email application are displayed on external device 700.”).

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh and van Os by adapting the teachings of Yang to increasing the effectiveness, efficiency, and user satisfaction of the device (see ¶ [0022] of Yang).

Regarding claim 15, Ghosh teaches wherein the processor is further responsive to the computer-executable instructions contained in the program code and operative to:
 receive a second electronic notification from a second application (see ¶[0020] “In at least one embodiment, the APIs 122, 124 and notification hub 130 cooperate to selectively provide users of the information handling system 100 with notifications generated by respective applications 118 and 120 in an adaptive manner based on the degree of busyness of the user at the information handling system number 100 and the importance of the notification as determined by an assessment of the context of the notification.”);
 determine a second focus state application priority score for the second application (see ¶[0015] “In certain embodiments, the assessment of how busy the user is at the information handling system may be expressed as an activity score where, for example, larger activity scores correspond to higher degrees of busyness.” See ¶[0038] “In certain embodiments, the APIs may provide data suitable for use in calculations indicative of the degree of busyness of the user at the corresponding user application”); 
determine a second notification priority score for the second electronic notification (see ¶[0015] “In certain embodiments, the context information is compared with one or more constraints to assign, for example, a context priority score to the notification, where the context priority score is indicative of the importance of the notification.”);
 determine a second combined focus state priority score for the second electronic notification, wherein the second combined focus state priority score is calculated from the second focus state application priority score for the second application and the second notification priority score for the second electronic notification (see ¶ [0034] “In one example, the activity score and context priority score are added to one another to obtain the interrupt score. In another example, a weighted average of the activity score and context priority score are used to obtain the interrupt score.”); 
determine that the second combined focus state priority score for the second electronic notification is below the threshold surfacing value for the focus state (see ¶ [0025] “When an intercepted notification fails to meet a notification threshold is determined by the notification prioritizer 138, the intercepted notification is not allowed to interrupt the user.”); and 
cause, based on the second combined work focus state priority score being below the threshold surfacing value, the second electronic notification to be surfaced in the focus pane (see ¶ [0025] “In another example, the notification hub 130 may pass the intercepted notification to the application that originally generated the notification through the API associated with the original notification. In certain embodiments, the API for the application generating the notification may retain the notification in a local notification queue, and subsequently interrupt the user in response to an interruption authorization received from the notification hub.”).
Ghosh does not expressly disclose, however, van Os teaches a home focus state (see ¶[0207] “In some embodiments, mode settings interface 5080 includes an affordance 5118 for adding contacts (and/or groups of contacts) from which messages and/or message notifications are to be displayed while the home mode is active”) and a work focus state (see ¶ [00207] “In another example, a user wishes to avoid displaying message notifications from personal contacts while the user is at work (e.g., when the work mode is active).”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh by adapting the teachings of van Os for better efficiency for selecting and interacting with different modes.

Regarding claim 18, Ghosh teaches a computer-readable storage device comprising executable instructions that, when executed by a processor, assists with filtering electronic notifications (see Fig. 1), the computer-readable storage device including instructions executable by the processor for: 
managing a first computing device associated with a first user account, (see Fig. 2, “A variety of applications may be executed at each device 208, 210, and 212, such as email applications, conferencing applications, web applications, etc. In the generalized electronic environment 200 shown in FIG. 2, the devices 208, 210, and 212 may communicate with user applications 214 executed by an information handling system 216 that is operated by a user 218.”),
receiving an electronic notification from a first application executed on the first computing device (see ¶[0024] “In one example, an intercepted notification associated with a communication received from one individual”);
determining an application priority score for the first application based, at least in part, on the current focus state (see ¶[0015] “In certain embodiments, the assessment of how busy the user is at the information handling system may be expressed as an activity score where, for example, larger activity scores correspond to higher degrees of busyness.” See ¶[0038] “In certain embodiments, the APIs may provide data suitable for use in calculations indicative of the degree of busyness of the user at the corresponding user application”); 
determining a notification priority score for the electronic notification (see ¶[0015] “In certain embodiments, the context information is compared with one or more constraints to assign, for example, a context priority score to the notification, where the context priority score is indicative of the importance of the notification.”); 
determining a combined priority score from the first application priority score and the notification priority score; determining that the combined priority score is below a threshold surfacing value (see ¶ [0034] “In at least one embodiment, the activity score and context priority score are consolidated to generate an interrupt score at operation 514. The interrupt score may be derived from the context priority score and activity score in a number of different manners. In one example, the activity score and context priority score are added to one another to obtain the interrupt score. In another example, a weighted average of the activity score and context priority score are used to obtain the interrupt score.”); and
 blocking, based on the combined priority score being below the threshold surfacing value, the electronic notification from being surfaced (see ¶ [0039] “If the real-time interrupt score is greater than the threshold needed for notification at operation 716, the user is interrupted with the notification at operation 718. Otherwise, the user is not interrupted with the notification at operation 720 and, in certain embodiments, the notification remains in the notification queue.”). 
Ghosh does not expressly disclose, however, van Os teaches 
determining a current focus state associated with the first user account (see ¶[0007] “displaying a first mode of a plurality of modes of the device, wherein: the plurality of modes of the device includes the first mode and a second mode; the first mode of the device is active when a first set of time and/or device location criteria are met; and the second mode of the device is active when a second set of time and/or device location criteria, distinct from the first set of time and/or device location criteria, are met”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh by adapting the teachings of van Os for better efficiency for selecting and interacting with different modes.
Ghosh and van Os do not expressly disclose, however, Yang teaches 
a second computing device associated with the first user account (see ¶[0217] “In some embodiments, device 600 provides a user interface that allows a user to set parameters associated with the display of notifications on external device 700.” Note: it is obvious the user operating on the external device is the same user of the first device, because the external device acts as a mirror, thus there is only one account, due to mirroring, see ¶ [0257] “FIG. 13A depicts a user interface 1300 displayed on device 600 that includes an option to minor the settings of device 600 on external device 700. That is, user interface 1300 includes an option to set a configuration of the operational parameters on the external device 700 to the configuration of device 600.”), wherein the second computing device is executing a device mirroring application comprising a device mirroring pane that displays content from the first computing device (see ¶ [0257] “In addition, user interface 1300 includes representation 1310, which indicates the state of a minor device parameter that determines whether the settings of device 600 are mirrored on external device 700. A user can interact with representation 1320 to set the state of the mirror device parameter to either on or off. The state may be set in response to various types of inputs, including, for example, the inputs described with respect to the parameter representations discussed above (e.g., 810, 820). In some embodiments, the state of the mirror device parameter is set in response to a contact detected on touch sensitive display 602 at a location corresponding to representation 1310 (e.g., a contact caused by a tap, swipe, drag, or flick on switch 1312).”); the electronic notification from being surfaced by the device mirroring application in the device mirroring pane on the second computing device (see ¶0220] “In response to the contact, device 600 can set a remote text notification parameter associated with representation 820 so that notifications of alerts from the text messaging application are not displayed on external device 700.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh and van Os by adapting the teachings of Yang to increasing the effectiveness, efficiency, and user satisfaction of the device (see ¶ [0022] of Yang).

Regarding claim 19, Ghosh teaches wherein the instructions are further executable by the processor for: receiving a second electronic notification from a second application executed on the first computing device (see ¶[0020] “In at least one embodiment, the APIs 122, 124 and notification hub 130 cooperate to selectively provide users of the information handling system 100 with notifications generated by respective applications 118 and 120 in an adaptive manner based on the degree of busyness of the user at the information handling system number 100 and the importance of the notification as determined by an assessment of the context of the notification.”); 
determining a second application priority score for the second application based, at least in part, on the current focus state (see ¶[0015] “In certain embodiments, the assessment of how busy the user is at the information handling system may be expressed as an activity score where, for example, larger activity scores correspond to higher degrees of busyness.” See ¶[0038] “In certain embodiments, the APIs may provide data suitable for use in calculations indicative of the degree of busyness of the user at the corresponding user application”); 
determining a second notification priority score for the content of the second electronic notification (see ¶[0015] “In certain embodiments, the context information is compared with one or more constraints to assign, for example, a context priority score to the notification, where the context priority score is indicative of the importance of the notification.”); 
determining a second combined priority score from the second application priority score and the second notification priority score (see ¶ [0034] “In one example, the activity score and context priority score are added to one another to obtain the interrupt score. In another example, a weighted average of the activity score and context priority score are used to obtain the interrupt score.”); 
determining that the second combined priority score meets the threshold surfacing value; and causing, based on the second combined priority score meeting the threshold surfacing value (see ¶ [0039] “If the real-time interrupt score is greater than the threshold needed for notification at operation 716, the user is interrupted with the notification at operation 718), 
Ghosh and van Os do not expressly disclose, however, Yang teaches
the second electronic notification to be surfaced by the device mirroring application on the second computing device (see ¶[0223] “In some embodiments, notifications are displayed in accordance with remote notification parameters related to the content of the alert. User interface 900 depicted in FIG. 9A, for example, allows a user to adjust remote notification parameters associated with an email application. Representation 910 represents a parameter that determines whether notifications associated with alerts of the email application are displayed on external device 700.”); 
the electronic notification from being surfaced by the device mirroring application on the second computing device (see ¶0220] “In response to the contact, device 600 can set a remote text notification parameter associated with representation 820 so that notifications of alerts from the text messaging application are not displayed on external device 700.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh and van Os by adapting the teachings of Yang to increasing the effectiveness, efficiency, and user satisfaction of the device (see ¶ [0022] of Yang).



Claims 5-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (U.S. PG PUB 2021/0133007) in view of van Os et al. (U.S. PG PUB 2018/0088795) and Yang (U.S. PG PUB 2016/0259489) as applied to claim 1 and 18 above, further in view of Alfaro et al. (U.S. PG PUB 2018/0077097).
Regarding claim 5, Ghosh, van Os, and Yang do not expressly disclose, however, Alfaro teaches further comprising maintaining a knowledge base comprising: 
a work focus state application priority score for the first application, wherein the work focus state application priority score for the first application comprises a function of interaction of the first user account with the first application in a work focus state (see ¶ [0033] “To determine which of the notifications 126 to include in the notification view 130, the notification manager 128 is configured to compute importance scores for the notifications 126 based on the current context. The notification manager 128 may generate the notification view 130 to include the notifications with importance scores above a predefined threshold importance, the top-x scoring notifications (where x is a number of notifications that fits within the notification view), and so on.”); 
a home focus state application priority score for the first application, wherein the home focus state application priority score for the first application comprises a function of interaction of the first user account with the first application in a home focus state (see ¶[0046] “By way of example, a notification that notifies the user of a work email may have a more favorable importance score during work hours and when the user is determined to be at work than during non-working hours and when the user is determined to be at home.”); and 
a vacation focus state application priority score for the first application, wherein the vacation focus state application priority score for the first application comprises a function of interaction of the first user account with the first application in a vacation focus state (see ¶ [0044] “In connection with learning a user's notification preferences (e.g., that the user prefers not to receive work emails while on vacation) and behaviors (e.g., that the user responds to texts from his/her spouse), the notification manager 128 also captures data describing a current context of the user as described above”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh, van Os, and Yang by adapting the teachings of Alfaro to manage notification delivery according to user preferences.

Regarding claim 6, Ghosh, van Os, and Yang do not expressly disclose, however, Alfaro teaches
wherein the application priority score for the first application comprises one of: 
the work focus state application priority score for the first application (see ¶ [0033] “To determine which of the notifications 126 to include in the notification view 130, the notification manager 128 is configured to compute importance scores for the notifications 126 based on the current context. The notification manager 128 may generate the notification view 130 to include the notifications with importance scores above a predefined threshold importance, the top-x scoring notifications (where x is a number of notifications that fits within the notification view), and so on.” and ¶ [0031] “The notification manager 128 can thus associate the behavior of the user to ignore calls from friends with a context in which the user is at work and checking email on the user's mobile device.”) at those certain times of the day, but not at the other times.”); 
the home focus state application priority score for the first application; 
and the vacation focus state application priority score for the first application.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh, van Os, and Yang by adapting the teachings of Alfaro to manage notification delivery according to user preferences.

Regarding claim 7, Ghosh, van Os, and Yang do not expressly disclose, however, Alfaro teaches
further comprising: receiving a plurality of interactions from the first user account with the first application (see ¶ [0066] “By way of example, the notification manager 128 monitors user interactions with notifications and with events for which notifications may be generated.”); and modifying, based on the plurality of interactions, the work focus state application priority score (see ¶ [0031] “Consider an example in which the collected data includes calendar data indicating the user is at work, device data identifying the device the user is interacting with as the user's mobile device, and activity data indicating the user is interacting with an email application of the mobile device. In this example, assume that the user receives a phone call on the mobile device from a friend and ignores the call. Assume also that the user receives a text message on the mobile device from his/her spouse and responds with a reply text message. The notification manager 128 can thus associate the behavior of the user to ignore calls from friends with a context in which the user is at work and checking email on the user's mobile device. The notification manager 128 can also associate the behavior of the user to respond to text messages from his/her spouse with that context. Based on these behaviors, the notification manager 128 can learn that calls from the user's friend are less important to the user than texts from the user's spouse when the user is at work and checking email on the user's mobile device”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh, van Os, and Yang by adapting the teachings of Alfaro to manage notification delivery according to user preferences.

Regarding claim 8, Ghosh, van Os, and Yang do not expressly disclose, however, Alfaro teaches 
further comprising: 
maintaining a plurality of work focus state application priority scores for a plurality of applications, wherein each of the plurality of work focus state application priority scores is determined based on a function of the first user account interacting with each corresponding one of the plurality of applications in a work focus state (see ¶[0016] “For instance, the described techniques can learn that a user checks work email at certain times of the day (e.g., 9:00 AM to 5:00 PM) but not at other times. From this the techniques can infer that the user may wish to be notified about work emails (e.g., with pop-ups or some other notification mechanism) at those certain times of the day, but not at the other times”); 
maintaining a plurality of home focus state application priority scores for the plurality of applications, wherein each of the plurality of home focus state application priority scores is determined based on a function of the first user account interacting with each corresponding one of the plurality of applications in a home focus state  (see ¶ [0046] “By way of example, a notification that notifies the user of a work email may have a more favorable importance score during work hours and when the user is determined to be at work than during non-working hours and when the user is determined to be at home.”); and 
maintaining a plurality of vacation focus state application priority scores for the plurality of applications, wherein each of the plurality of vacation focus state application priority scores is determined based on a function of the first user account interacting with each corresponding one of the plurality of applications in a vacation focus state (see ¶ [0044] “The learned user preferences and behaviors 204 represent the preferences and behaviors the notification manager 128 learns for notifying a user, such as not to present the user a notification for work-related emails while the user is on vacation, but to present the user a notification when his/her spouse texts while the user is at work, and so on.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh, van Os, and Yang by adapting the teachings of Alfaro to manage notification delivery according to user preferences.

Regarding claim 20, Ghosh, van Os, and Yang do not expressly disclose, however, Alfaro teaches wherein the instructions are further executable by the processor for:
 maintaining a work focus state application priority score for the first application, wherein the work focus state application priority score for the first application comprises a function of interaction of the first user account with the first application in a work focus state (see ¶ [0033] “To determine which of the notifications 126 to include in the notification view 130, the notification manager 128 is configured to compute importance scores for the notifications 126 based on the current context. The notification manager 128 may generate the notification view 130 to include the notifications with importance scores above a predefined threshold importance, the top-x scoring notifications (where x is a number of notifications that fits within the notification view), and so on.”); 
maintaining a home focus state application priority score for the first application, wherein the home focus state application priority score for the first application comprises a function of interaction of the first user account with the first application in a home focus state (see ¶[0046] “By way of example, a notification that notifies the user of a work email may have a more favorable importance score during work hours and when the user is determined to be at work than during non-working hours and when the user is determined to be at home.”); and 
maintaining a vacation focus state application priority score for the first application, wherein the vacation focus state application priority score for the first application comprises a function of interaction of the first user account with the first application in a vacation focus state (see ¶ [0044] “In connection with learning a user's notification preferences (e.g., that the user prefers not to receive work emails while on vacation) and behaviors (e.g., that the user responds to texts from his/her spouse), the notification manager 128 also captures data describing a current context of the user as described above”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh, van Os, and Yang by adapting the teachings of Alfaro to manage notification delivery according to user preferences.

Claims 10, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (U.S. PG PUB 2021/0133007) in view of van Os et al. (U.S. PG PUB 2018/0088795) and Yang (U.S. PG PUB 2016/0259489) as applied to claim 1 above, further in view of Seixeiro et al. (U.S. PG PUB 2018/0373398).

Regarding claim 10, Ghosh, van Os, and Yang do not expressly disclose, however, Seixeiro teaches wherein determining the notification priority score for the electronic notification comprises: processing content of the electronic notification with a natural language processing model, wherein the natural language processing model has been trained to calculate textual importance of textual content (see ¶[0048] “he digital assistant can be configured in some implementations to analyze available contextual data and user interactions to make inferences about groups and populate the groups with appropriate notifications. The digital assistant can suggest groups to the user, for example, through natural language interactions or other UI interactions.”); and determining, based on the processing, a textual importance score of the electronic notification (see ¶[0045] “For example, the digital assistant can apply intelligence to analyze available context to determine priority or importance and then expose collected notifications that meet a priority threshold. The user can explicitly control filtering and sorting through a UI, for example to set notification priority and thresholds, allow or suppress notifications from certain devices or people (e.g., create white lists and black lists), select the applicable context for collected notifications to be exposed (e.g., suppress notifications when the user is driving, on the phone, or in a meeting, enable notifications from family members at all times, suppress notifications originated at a game console when the user is at work, etc.), and the like”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh, van Os, and Yang by adapting the teachings of Seixeiro to provide meaningful and contextually-relevant information on a device at a time of the user's choosing, while saving the user time and effort.
Regarding claim 12, Ghosh, van Os, and Yang do not expressly disclose, however, Seixeiro teaches wherein the natural language processing model comprises at least one of: a keyword matching model (see ¶[0135] “In another example, the presentation of the notification collection is invoked by keyword. In another example, the presentation of the notification collection is invoked by user speech received at the natural language interface.”); and a phrase matching model.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh, van Os, and Yang by adapting the teachings of Seixeiro to provide meaningful and contextually-relevant information on a device at a time of the user's choosing, while saving the user time and effort.
Regarding claim 13, Ghosh, van Os, and Yang do not expressly disclose, however, Seixeiro teaches wherein determining the notification priority score for the content of the electronic notification further comprises: identifying an identity of a user account associated with a sending user of the electronic notification (see ¶[0068] “The digital assistant 112 analyzes available context to inform the user of collected notifications at flag 1210 and block 1215 respectively.”); and determining, based on the identification, a contact importance score of the user account associated with the sending user to the first user account (see ¶[0070] “Contextual data can include, for example, time/date, the user's location, language, schedule, applications installed on the device, the user's preferences, the user's behaviors (in which such behaviors may be monitored/tracked with notice to the user and the user's consent), stored contacts (including, in some cases, links to a local user's or remote user's social graph such as those maintained by external social networking services), call history, messaging history, browsing history, device type, device capabilities, communication network type and/or features/functionalities provided therein, mobile data plan restrictions/limitations, data associated with other parties to a communication (e.g., their schedules, preferences, etc.), and the like.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh, van Os, and Yang by adapting the teachings of Seixeiro to provide meaningful and contextually-relevant information on a device at a time of the user's choosing, while saving the user time and effort.
Regarding claim 16, Ghosh, van Os, and Yang do not expressly disclose; however, Seixeiro teaches wherein in determining the notification priority score for the electronic notification, the processor is further responsive to the computer-executable instructions contained in the program code and operative to: process content of the electronic notification with a natural language processing model, wherein the natural language processing model has been trained to calculate textual importance of textual content see ¶[0048] “he digital assistant can be configured in some implementations to analyze available contextual data and user interactions to make inferences about groups and populate the groups with appropriate notifications. The digital assistant can suggest groups to the user, for example, through natural language interactions or other UI interactions.”); and 
determine, based on the processing, a textual importance score of the electronic notification (see ¶[0045] “For example, the digital assistant can apply intelligence to analyze available context to determine priority or importance and then expose collected notifications that meet a priority threshold. The user can explicitly control filtering and sorting through a UI, for example to set notification priority and thresholds, allow or suppress notifications from certain devices or people (e.g., create white lists and black lists), select the applicable context for collected notifications to be exposed (e.g., suppress notifications when the user is driving, on the phone, or in a meeting, enable notifications from family members at all times, suppress notifications originated at a game console when the user is at work, etc.), and the like”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh, van Os, and Yang by adapting the teachings of Seixeiro to provide meaningful and contextually-relevant information on a device at a time of the user's choosing, while saving the user time and effort.
Regarding claim 17, Ghosh, van Os, and Yang do not expressly disclose; however, Seixeiro teaches wherein in determining the notification priority score for the electronic notification, the processor is further responsive to the computer-executable instructions contained in the program code and operative to: identify an identity of a user account associated with a sending user of the electronic notification (see ¶[0068] “The digital assistant 112 analyzes available context to inform the user of collected notifications at flag 1210 and block 1215 respectively.”); and 
determine, based on the identification, a contact importance score of the user account associated with the sending user to the first user account (see ¶[0070] “Contextual data can include, for example, time/date, the user's location, language, schedule, applications installed on the device, the user's preferences, the user's behaviors (in which such behaviors may be monitored/tracked with notice to the user and the user's consent), stored contacts (including, in some cases, links to a local user's or remote user's social graph such as those maintained by external social networking services), call history, messaging history, browsing history, device type, device capabilities, communication network type and/or features/functionalities provided therein, mobile data plan restrictions/limitations, data associated with other parties to a communication (e.g., their schedules, preferences, etc.), and the like.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh, van Os, and Yang by adapting the teachings of Seixeiro to provide meaningful and contextually-relevant information on a device at a time of the user's choosing, while saving the user time and effort.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (U.S. PG PUB 2021/0133007) in view of van Os et al. (U.S. PG PUB 2018/0088795), Yang (U.S. PG PUB 2016/0259489), and Seixeiro et al. (U.S. PG PUB 2018/0373398) as applied to claim 10, further in view of Andrews (U.S. Patent 10,540,452).

Regarding claim 11, Ghosh, van Os, Yang and Seixeiro do not expressly disclose, however, Andrews teaches wherein the natural language processing model is a string embedding model (see ¶28, “To do so, the user 112 may create a source configuration file 120 that includes one or more source strings that are embedded in application source code 116. Source strings may comprise any kind of string that includes text data that may be presented at least partly according to a natural language format, structure, semantics, etc., by the application 110 on a display.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ghosh, van Os, Yang, and Seixeiro by adapting the teachings of Andrews to automate the translation of strings of an application from one natural language into one or more other natural languages.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion                                                                                                                     
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sepulveda et al. (U.S. PG PUB 2020/0333994) teaches a companion-display mode for an electronic device. An example method includes: receiving an instruction to operate the first electronic device in a companion-display mode in which user interfaces generated by a second electronic device are displayed at the first electronic device. In response to receiving the instruction to operate in the companion-display mode, the method also includes: concurrently displaying, on the touch-sensitive display of the first electronic device: a user interface generated by the second electronic device; and a plurality of user interface objects, including a first user interface object associated with a first function of a plurality of functions for controlling the touch-sensitive display of the first electronic device while it is operating in the companion-display mode, and a second user interface object associated with a second function of the plurality of functions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194